Citation Nr: 1601749	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  06-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for low back disc pathology, root irritation at L5.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and from November 1990 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) from October 2004 and June 2005 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) July 2015, and a transcript of the hearings has been associated with the claims file.  

These matters were most recently remanded by the Board in September 2015.  As discussed below, the Board finds that the development requested therein is adequate, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

During the pendency of the appeal, a May 2012 RO decision granted service connection for chronic mild stable left L5 radiculopathy, associated with low back disc pathology, root irritation at L5, rated as 10 percent disabling, effective September 2 2010.  The Veteran did not thereafter express disagreement with the assigned disability rating or effective date, nor did he perfect an appeal as to either of those issues specifically; therefore, they are not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2015).  To the extent that the evidence of record, including the Veteran's July 2015 testimony has raised the issue of entitlement to an increased disability rating in excess of 10 percent for chronic mild stable left L5 radiculopathy, associated with low back disc pathology, root irritation at L5, the Veteran is invited to file the appropriate claim with his local RO.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected low back disc pathology, root irritation at L5, has been manifested by no worse than forward flexion to 36 degrees, and combined range of motion of the thoracolumbar spine of 93 degrees, without any unfavorable ankylosis or incapacitating episodes having a total duration of a least 6 weeks during a 12 month period.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 40 percent for low back disc pathology, root irritation at L5, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim for an increased disability rating, he is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Proper notice was provided by the RO within a January 2004 notice letter which was sent to the Veteran.  To the extent that such notice could be deemed insufficient, the Board finds that the Veteran has received sufficient information from VA by which a reasonable person could determine what was required to satisfy his increased rating claim.  Accordingly, any notice error with respect to the Veteran's increased rating claim is deemed harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

Relevant VA spine examinations were provided in August 2004, May 2006, October 2007, August 2010, and October 2015.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's claim on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  Significantly, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations of record are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, following the September 2015 Board remand, VA obtained SSA disability records and the Veteran was afforded a current VA examination in October 2015.  Given this development, the Board finds there has been substantial compliance with the September 2015 Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's December 2003 claim, or from December 2002 to the present, including whether any staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected low back disc pathology, root irritation at L5, is rated as 40 percent disabling from January 29, 2001, pursuant to Diagnostic Code (DC) 5243 regarding intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  As discussed above, the Veteran has not pursued an appeal of the assigned disability rating or effective date regarding the separately service-connected chronic mild stable left L5 radiculopathy.  See 38 C.F.R. §§ 20.200-202.  Inasmuch as the evidence of record, including the Veteran's July 2015 testimony, has raised the issue of entitlement to an increased disability rating in excess of 10 percent for chronic mild stable left L5 radiculopathy, associated with low back disc pathology, root irritation at L5, the Board has referred such claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  Therefore, to the extent that evidence of record relates to objective neurologic abnormalities associated with the Veteran's service-connected lumbar disability, the Board need not address it further herein.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  Note (5) states that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

While the evidence within the claims file is voluminous, the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for low back disc pathology, root irritation at L5, is determined by the threshold matter of whether his condition has resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Without meeting or approximating either of these criteria, a rating of greater than 40 percent cannot be granted under the relevant diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS, DC 5243.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 40 percent for low back disc pathology, root irritation at L5, is not warranted for any period on appeal.  Specifically, the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months for any period on appeal.  See id.  

During the appeal period, the Veteran has been afforded several VA spine examinations, in August 2004, May 2006, October 2007, August 2010, and October 2015.  

Upon VA examination in August 2004, the Veteran reported ongoing back pain, including an exacerbation the previous spring when he was told to rest his back for a period of time.  He stated that for approximately three weeks he was essentially in bed or a wheelchair until he felt like going about his usual activities.  Upon physical examination of the thoracolumbar spine, range of motion findings included flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 15 degrees.  Each was limited by pain and there was no change upon repetition.  

Upon VA examination in May 2006, the Veteran reported ongoing and constant back pain, including one episode of physician prescribed bedrest in the past year which lasted about one week.  He also described flare-ups about once every three months for a week.  He reported occasional use of aids including a cane, back brace, and wheelchair.  A physical examination revealed range of motion measurements including flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees, each with pain and without any change upon repetition.  

Upon VA examination in October 2007, the Veteran reported that physician-prescribed bedrest for the entire month of March 2007 and three weeks of self-prescribed bedrest in November 2007.  Range of motion measurements included flexion to 54 degrees, extension to 4 degrees, left lateral flexion to16 degrees, right lateral flexion to 18 degrees, and bilateral lateral rotation to 26 degrees.  Upon repetition, forward flexion was to 36 degrees, extension was to 8 degrees, left lateral flexion was to 16 degrees, right lateral flexion was to 18 degrees, left lateral rotation was to 30 degrees, and right lateral rotation was to 20 degrees, with noted pain upon forward flexion.  

Upon VA examination in August 2010, the Veteran reported ongoing back pain and stiffness, which required physician prescribed bedrest for pain relief.  Upon examination, range of motion measurements were as follows:  flexion to 50 degrees, extension to 14 degrees, left lateral flexion to 16 degrees, right lateral flexion to 14 degrees, left lateral rotation to 16 degrees, and right lateral rotation to 22 degrees.  Upon repetition, ranges of motion were as follows:  flexion to 48 degrees, extension to 12 degrees, bilateral lateral flexion to 12 degrees, left lateral rotation to 14 degrees, and right lateral rotation to 20 degrees.  The Veteran reported subjective pain during lateral rotation, but no objective signs were noted during range of motion testing of the thoracolumbar spine.  

Most recently, upon VA examination in October 2015, the Veteran reported ongoing back pain with flare-ups caused by increased physical activity.  Range of motion findings were documented as follows: flexion to 40 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees, each with pain, but without loss of range of motion upon repetition.  There was no ankylosis of the spine and no episodes IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Medical records document the Veteran's ongoing reports of back pain with resulting limitation of motion and reduced physical activity.  The Veteran, including at the July 2015 Board hearing, has also reported that his back disability has resulted in reduced physical activity and range of motion.  He has also stated that his condition has required bed rest at various times, both as needed and prescribed by a physician.  

After considering the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for low back disc pathology, root irritation at L5, for the entire period on appeal.  

The Board notes that an increased 50 percent evaluation under the General Rating Formula of DC 5243 requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating requires unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, DC 5243.  Such impairment was simply not documented during any period on appeal.  Upon VA examination in April 2010, forward flexion and extension of the thoracolumbar spine were documented to 30 degrees each, with pain beginning at 10 degrees.  Notably, there was no ankylosis of the thoracolumbar spine documented by the VA examiner.  Similarly, private treatment records document flexion to 30 degrees at various times, and although such records also note limited or minimal range of motion, such records do not document the presence of any ankylosis, favorable or unfavorable, of the thoracolumbar spine.  

The Board has also considered the Veteran's lay statements and testimony regarding his ongoing back pain and its limiting effects upon his physical activities.  Such statements are competent insofar as they report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465 (1994); however, such statements are not competent to identify a specific level of the service-connected disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected lumbosacral spine disability has been provided in the objective medical evidence of record, including detailed range of motion findings upon VA examination and within private treatment records. As such, the Board finds these records to be more probative than the subjective lay evidence of record.  Additionally, to the extent the Veteran has reported chronic back pain, such pain is contemplated by the assigned 40 percent disability rating.  See 38 C.F.R. § 4.59.  Pain, while significant, does not result in functional loss approximating unfavorable ankylosis.  

Finally, while the Veteran has also reported bed rest, both as needed and prescribed by a physician, the Board notes that the medical evidence of record does not document that the Veteran has been prescribed such bed rest by a physician; therefore, such statements are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, even assuming the Veteran's reports of prescribed bed rest are accurate, the record does not indicate that a physician has prescribed bed rest for 6 weeks in a 12-month period for any time period on appeal.  See 38 C.F.R. § 4.71a, DC 5243.  

In sum, while the Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589, the preponderance of the evidence is against the Veteran's claim.  As the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during a 12-month period, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has considered the evidence of record and concludes that the schedular evaluation assigned for the Veteran's lumbar disc pathology, root irritation at L5, is adequate in this case.  Significantly, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability based upon limitation of range of motion, which also contemplates the Veteran's ongoing complaints of chronic pain.  Moreover, the rating criteria provide for increased disability ratings based upon more severe limitations of motion, including unfavorable ankylosis, or incapacitating episodes, which are not documented during the appeal period.  As such, the first criteria of the Thun analysis is not resolved favorably to the Veteran, and the Board need not determine whether the Veteran's disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's lumbar spine disability are considered by the schedular rating assigned.  


ORDER

An increased disability rating in excess of 40 percent for low back disc pathology, root irritation at L5, is denied for the entire period on appeal.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2015).

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The Veteran is currently rated for the following service-connected disabilities:  low back disc pathology, root irritation at L5 (20 percent from September 21, 1991; 100 percent from November 18, 1996; 20 percent from February 1, 1997; and 40 percent disabling from January 29, 2001); scar, keloid, status post removal, mole from left back (0 percent from August 21, 1991 and 10 percent from February 4, 1997); chronic mild stable left L5 radiculopathy associated with low back disc pathology, root irritation at L5 (10 percent from September 2, 2010), and gastritis (0 percent from December 22, 2003 and 10 percent from October 19, 2015).  His overall combined disability rating is as follows:  0 percent from August 21, 1991; 20 percent from September 21, 1991; 100 percent from November 18, 1996; 20 percent from February 1, 1997; 30 percent from February 4, 1998; 50 percent from January 29, 2001; and 60 percent from October 19, 2015.  

As such, the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU rating for any period on appeal.  However, as discussed above, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015).  Indeed, the December 2015 Informal Hearing Presentation submitted by the Veteran's representative specifically requests that the Veteran's TDIU claim be referred for extraschedular consideration.  

Notably, SSA disability records document that the Veteran has been found to be disabled from October 1995 due to a primary back disability and a secondary psychiatric disability.  Although SSA decisions are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, the Board finds it probative that the Veteran is service-connected for a thoracolumbar spine disability, which has primarily rendered him unable to work according to SSA disability records.  

Additionally, while the August 2010 VA examiner opined that the Veteran could do sedentary work, the October 2015 VA examiner concluded that the Veteran would have difficulty with physical and sedentary activities.  

Given the evidence of record, including SSA disability records which suggest that the Veteran is primarily unemployable due to his service connected thoracolumbar spine disability, the Board remands the Veteran's TDIU claim for referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis.  

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

2.  Upon a response, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


